224 F.2d 282
Martin HOYER and Chester Ferguson, Appellants,v.UNITED STATES of America.
No. 15289.
United States Court of Appeals Eighth Circuit.
May 9, 1955.

1
Appeal from the United States District Court for the District of North Dakota.


2
No appearance filed for appellant Chester Ferguson.


3
Robert Vogel, U. S. Atty., and Ralph B. Maxwell, Asst. U. S. Atty., Fargo, N. D., for appellee.


4
PER CURIAM,


5
Appeal from District Court as to appellant Chester Ferguson dismissed, on motion of appellee. See also 223 F.2d 134.